—In a proceeding pursuant to CPLR 7510 to confirm an arbitration award directing the respondent John Jay College of Criminal Justice to reinstate the petitioner to his position as counselor, the appeal is from an order of the Supreme Court, Queens County (Golia, J.), dated July 14, 2000, which, after a hearing, granted the petitioner’s motion to hold it in contempt of an order of the same court dated August 12, 1999, confirming the arbitration award and awarding an attorneys’ fee.
Ordered that the order is reversed, on the law, with costs, the order dated August 12, 1999, is vacated, and the proceeding is dismissed.
Pursuant to the relevant provision of the collective bargaining agreement governing the petitioner’s employment as a Higher Education Associate at John Jay College of Criminal Justice, the appellant had the authority to reassign the petitioner within the Health Education Office. Accordingly, following the petitioner’s return from a disciplinary suspension for sexual misconduct, the appellant had the right to reassign him to an equivalent position, at his former salary, but without a private office or telephone, until his successful completion of a sexual harassment training program. Thus, the Supreme *595Court erred in granting the petitioner’s motion to hold the appellant in contempt for not returning him immediately to his former position.
The petitioner’s remaining contentions are without merit. Krausman, J. P., S. Miller, Schmidt and Adams, JJ., concur.